Citation Nr: 0033091	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot disability, claimed as hammertoes.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1949, October 1950 to September 1951, and February 
1956 to February 1958.  By rating decision in September 1958, 
the Pittsburgh, Pennsylvania RO denied service connection for 
a left foot disability, characterized as a left foot injury, 
and a right foot disability, characterized as hammertoes of 
the right foot.  The veteran was notified of that decision by 
letter dated that same month; however, he failed to file a 
timely appeal therefrom and that action became final.  See 38 
U.S.C. § 3305 (1958).

Recently, the veteran requested that the claim for 
entitlement to service connection for a bilateral foot 
disability, claimed as hammertoes, be reopened.  This matter 
comes before the Board on appeal from an December 1998 rating 
decision by the Pittsburgh, Pennsylvania RO that determined 
that no new and material evidence had been submitted to 
reopen the claim for entitlement to service connection for 
hammertoes.


REMAND

In a statement received by the RO in January 1999, the 
veteran raised the issue of clear and unmistakable error in 
the RO's September 1958 rating decision.  The RO has not 
considered the issue of clear and unmistakable error (CUE) 
concerning the September 1958 rating decision. This issue is 
inextricably intertwined with the issue currently before the 
Board and must be adjudicated prior to appellate 
consideration of the new and material evidence issue.

Turning to the new and material evidence issue, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) set forth a test that required that, in order to 
reopen a previously denied claim, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174.

In holding that the veteran's claim had not been reopened, 
the RO clearly relied on the Colvin test, noting in the 
December 1998 rating action and the August 1999 statement of 
the case (SOC) the following language:

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term (38 
U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for hammertoes must be remanded for a determination as to 
whether the evidence submitted by the veteran is "material" 
as defined under 38 C.F.R. § 3.156(a) (2000) rather than 
under Colvin.

Accordingly, this case is again REMANDED for the following 
additional actions:

1.  The RO should adjudicate the issue of 
whether clear and unmistakable error 
exists in September 1958 rating decision.  
If the RO finds that the September 1958 
rating decision was not clearly and 
unmistakably erroneous, the RO should 
notify the appellant of the adverse 
determination and provide him with 
notification of his appellate rights. If 
the appellant submits a notice of 
disagreement, a statement of the case 
should be provided.  If, and only if, a 
timely substantive appeal is filed, this 
issue should be certified to the Board 
for appellate consideration.

2.  If the CUE claim is denied, the RO 
should then adjudicate the claim of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a bilateral foot 
disability, to specifically include 
hammertoes.  In readjudicating the issue, 
the RO should consider whether the 
evidence submitted by the appellant is 
"material" as defined under 38 C.F.R. § 
3.156(a) (2000) rather than under Colvin.  
If the claim is denied, a supplemental 
statement of the case should be issued 
that includes all of the law and 
regulations pertaining to finality.  The 
appellant should be given an opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



